                   Case 19-12122-KG             Doc 112        Filed 10/01/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                   Chapter 11

    FOREVER 21, Inc., et al., 1                              Case No. 19-12122 (KG)
                                                             (Jointly Administered)
                        Debtors.

                             NOTICE OF APPEARANCE AND
                      DEMAND FOR SERVICE OF NOTICES AND PAPERS

             PLEASE TAKE NOTICE that the attorneys set forth below hereby appear on behalf of

Kukdong Corporation (“Kukdong”), and demand, pursuant to Rules 2002, 9007 and 9010(b) of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Sections 1109(b) and

342 of Title 11 of the United States Code, as amended, that all notices given in the above-captioned

cases and all papers served or required to be served in the above-captioned cases be given to and

served upon the undersigned attorneys, at the addresses set forth below:


                                           Michael Busenkell, Esq.
                                            Amy D. Brown, Esq.
                                            Sarah M. Ennis, Esq.
                                   Gellert Scali Busenkell & Brown, LLC
                                    1201 North Orange Street, Suite 300
                                        Wilmington, Delaware 19801
                                         Telephone: (302) 425-5800
                                          Facsimile: (302) 425-5814
                                     Email: mbusenkell@gsbblaw.com
                                             abrown@gsbblaw.com
                                             sennis@gsbblaw.com

       PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only notices

and papers referred to in the Bankruptcy Code or Bankruptcy Rules, but also includes, without


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21
Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the
Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California 90031.
               Case 19-12122-KG         Doc 112      Filed 10/01/19    Page 2 of 2



limitation, orders and notices of any applications, motions, orders, demands, hearings, requests or

petitions, answering or reply papers, memoranda and briefs in support of any of the foregoing, and

any other document brought before this Court with respect to the Bankruptcy Cases, whether

formal or informal, whether written or oral, and whether transmitted or conveyed by mail, hand

delivery, telephone, facsimile, telex, e-mail or otherwise.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

subsequent appearance, pleading, claim or suit is intended or shall be deemed to waive Kukdong’s (i)

right to have final orders in non-core matters entered only after de novo review by a higher court;

(ii) right to trial by jury in any proceeding so triable herein or in any case, controversy or

proceeding related hereto; (iii) right to have the reference withdrawn by the United States District

Court in any matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claims,

actions, defenses, setoffs or recoupments to which Kukdong is or may be entitled under

agreements, at law or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are hereby reserved.

Dated: October 1, 2019
Wilmington, DE                                GELLERT SCALI BUSENKELL & BROWN, LLC

                                              /s/ Michael Busenkell
                                              Michael Busenkell (DE 3933)
                                              Amy D. Brown (DE 4077)
                                              Sarah M. Ennis (DE 5745)
                                              1201 North Orange Street, Suite 300
                                              Wilmington, DE 19801
                                              Telephone: (302) 425-5800
                                              Facsimile: (302) 425-5814
                                              Email: mbusenkell@gsbblaw.com
                                                      abrown@gsbblaw.com
                                                      sennis@gsbblaw.com

                                              Counsel to Kukdong Corporation
                                              (Kukdong Apparel (America), Inc.)



                                                 2
